70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Douglas Lawrence SHEETS, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.Douglas Lawrence SHEETS, Defendant--Appellant.
Nos. 94-7375, 95-6300.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Nov. 16, 1995.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CR-87-9, CA-91-70).
Douglas Lawrence Sheets, Appellant Pro Se.  Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and dismissing his motion to remit fine, or in the alternative, to strike interest.  We have reviewed the record and the district court's opinions accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sheets, Nos.  CR-87-9;  CA-91-70 (E.D.N.C. Sept. 20, 1994;  Sept. 21, 1994).  Appellant's request for appointed counsel is hereby denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.